DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
RE claims 28-34, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a storage device comprising computer readable instructions. However, in paragraph 12 of the specification, said storage is explicitly stated to include transitory media. It is the position of the Office, that carrier waves and other transitory media are not statutory under 35 U.S.C 101, see Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. It is recommended that the recitation of “transitory media” be removed from the specification and/or the limitation “non-transitory” be added to the claim in order to comply with the requirements of 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 28 and 35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leedom et al. (US 2004/0143663, Leedom hereafter).
RE claims 21, 28 and 25, Leedom discloses an access point, at least one storage device and method comprising memory; and at least one processor to execute computer readable instructions (Paragraphs 31-335, a flow control device, BMAC, network router which constitutes an access point, RF multiplexer and antennae all connected to one another. All inherently comprised of at least a generic memory and processor) to at least: analyze respective network traffic associated with respective ones of a plurality of compute devices to identify respective first applications associated with the respective network traffic (Paragraphs 58-60); analyze data collected from the respective ones of the compute devices to identify respective second applications executed by the respective ones of the compute devices (Paragraph 63); determine respective bandwidth priorities for the respective ones of the compute (Paragraph 63); and allocate network bandwidth dynamically to the respective ones of the compute devices based on the respective bandwidth priorities (Paragraphs 70-71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 29, 30, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Cheong et al. (US 2005/0094611, Cheong hereafter).
RE claims 22, 29 and 36, Leedom discloses the access point device of claim 21, the at least one storage device of claim 28 and method of claim 35 as set forth above. Leedom does not explicitly disclose wherein the at least one processor is to: assign a first bandwidth priority to a first one of the compute devices executing a streaming application; and assign a second bandwidth priority to a second one of the compute devices executing a browsing application.
However, Cheong teaches wherein the at least one processor is to: assign a first bandwidth priority to a first one of the compute devices executing a streaming application; and assign a second bandwidth priority to a second one of the compute devices executing a browsing application (Page 5, Table 5. Network traffic prioritization whereby “streaming” and other time sensitive applications such as VOIP, Video telephony and interactive games are prioritized higher than web browsing data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Cheong in order to further provide for additional bandwidth allocation priorities since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 23, 30 and 37, Leedom in view of Cheong discloses the access point device of claim 22, the at least one storage device of claim 29 and method of claim 36 as set forth above. Note that Cheong further teaches wherein the first bandwidth priority is higher than the second bandwidth priority (Page 5, Table 5. Network traffic prioritization whereby “streaming” and other time sensitive applications such as VOIP, Video telephony and interactive games are prioritized higher than web browsing data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Cheong in order to further provide for additional bandwidth allocation priorities since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 26, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Forssell (US 2008/0008140).
RE claims 26, 33, and 39, Leedom discloses the access point device of claim 21, the at least one storage device of claim 28 and method of claim 35 as set forth above. Leedom does not explicitly disclose wherein the at least one processor is to: obtain one or more quality of service requirements from a service provider; and 
However, Forssell teaches wherein the at least one processor is to: obtain one or more quality of service requirements from a service provider; and compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the one or more quality of service requirements (Paragraph 72). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Forssell in order to further provide for additional bandwidth allocation techniques to adhere to network provider constraints since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leedom in view of Herger et al. (US 2014/0379405, Herger hereafter).
RE claims 27, 34, and 40, Leedom discloses the access point device of claim 21, the at least one storage device of claim 28 and method of claim 35 as set forth above. Leedom does not explicitly disclose wherein the at least one processor is to: obtain date and time information from a calendar application; and determine the respective bandwidth priorities for the respective ones of the compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the date and time information.
However, Herger teaches wherein the at least one processor is to: obtain date and time information from a calendar application; and determine the respective bandwidth priorities for the respective ones of the compute devices based on the respective first applications associated with the respective network traffic, the respective second applications executed by the respective ones of the compute devices, and the date and time information (Paragraphs 21-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the access point, storage device and method of Leedom with the teachings of Herger in order to provide a quality of service and bandwidth level as a user needs change.
Allowable Subject Matter
Claims 24, 25, 31, 32 and 38 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 24, 31 and 38, prior arts do not explicitly disclose, teach or suggest wherein the at least one processor is to collect at least a portion of the data from a sensor associated with a first one of the compute devices.
RE claims 25 and 32, the claims depend upon 24 and 31, respectively, and therefore include the allowable features set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James P Duffy/           Primary Examiner, Art Unit 2461